--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.6




February 9, 2009






Mr. Gregory E. Abel
1545 Glen Oaks Drive
West Des Moines, IA 50266


Dear Greg:


The Board of Directors of MidAmerican Energy Holdings Company (“MEHC”) is
pleased to award you the following incremental profit sharing plan in
recognition of your past efforts and our expectation of your future
contributions.  Your existing employment agreement, salary, bonus, stock, stock
option and benefit plans are unaffected by this incremental profit sharing plan
(the “Plan”).


The Plan consists of three potential award levels based upon which of the
diluted earnings per share (“EPS”) targets MEHC reached over the 2009 through
2013 period. You will receive such profit sharing amount no later than February
28, 2014 if you are employed by MEHC pursuant to and in compliance with your
employment agreement through calendar year 2013 or your employment was
terminated by MEHC without cause (as defined in your employment agreement) or by
death.


The one time profit sharing amount which you can achieve is as follows:



 
1.
If MEHC’s EPS for any calendar year through calendar year end 2013 are greater
than $23.14 per share, but less than or equal to $24.24 per share, you will
receive $12,000,000; or
       
2.
If MEHC’s EPS for any calendar year through calendar year end 2013 are greater
than $24.24 per share, but less than or equal to $25.37 per share, you will
receive $25,000,000; or
       
3.
If MEHC’s EPS for any calendar year through calendar year end 2013 are greater
than $25.37 per share, you will receive $40,000,000.










--------------------------------------------------------------------------------




 
Page Two
Gregory E. Abel
February 9, 2009


Such EPS will be determined as follows:



 
A.
Such earnings shall be computed excluding the effects of these profit sharing
amounts.
       
B.
Such earnings shall exclude material capital gains and losses.
       
C.
Reasonable dilution adjustments shall be made in the event of any dividend
payments (excluding trust preferred payments) or similar events.
       
D.
In the event that certain future transactions or acquisitions require that
separate organizations or capital structures be developed, but which are managed
by you and/or your team, then reasonable adjustments will be made to account for
each separate structure as though they were part of MEHC.
       
E.
Other than for items A through D above, the EPS shall be computed utilizing
General Accepted Account Principles.



Any changes to this agreement require the approval in writing of both (i) the
individual executive and (ii) the MEHC Compensation Committee of the MEHC Board
of Directors.


Given the nature of this agreement there will likely be the need for adjustments
to be made pursuant to items A through E above over time.  Such adjustments will
be made in good faith by a majority written agreement between David Sokol,
Gregory Abel, Walter Scott, Jr., Warren Buffett and Marc Hamburg or their
designee.  Such good faith determination shall be binding on all parties.


Please acknowledge your acceptance and agreement of this plan by signing and
dating where indicated below. Best of luck in achieving your goal.
 
 

Accepted and Agreed      Sincerely,      
/s/  Gregory E. Abel
February 10, 2009 
/s/  Walter Scott, Jr.
Gregory E. Abel  
Date 
Walter Scott, Jr., Chairman of the MEHC
 
 
Compensation Committee of the Board of Directors

 
                                   
   

CC:  Warren E. Buffett
 
 
 
 

